Citation Nr: 0026025	
Decision Date: 09/28/00    Archive Date: 10/04/00

DOCKET NO.  99-09 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a rating in excess of 10 percent for history 
of pulmonary fibrosis, status post bilateral lung transplant.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel


INTRODUCTION

The veteran served on active duty from May 1970 to July 1977.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.

The appeal was docketed at the Board in 1999.


REMAND

The veteran's service-connected history of pulmonary 
fibrosis, status post bilateral lung transplant, is presently 
rated 10 percent disabling (on an analogous basis) in 
accordance with 38 C.F.R. Part 4, Diagnostic Code 6604 
(1999).  

Pursuant to Diagnostic Code 6604, effective October 7, 1996, 
a 10 percent rating is warranted for chronic respiratory 
impairment manifested by Forced Expiratory Volume [FEV]-1 of 
71- to 80-percent predicted, or; FEV-1/FVC [Forced Vital 
Capacity] of 71 to 80 percent, or; Diffusion Capacity of the 
Lung for Carbon Monoxide by the Single Breath Method 
(DLCO(SB)) of 66 to 80 percent predicted; a 30 percent rating 
is warranted if such impairment is manifested by FEV-1 of 56- 
to 70-percent predicted, or; FEV-1/FVC of 56 to 70 percent, 
or; DLCO(SB) of 56 to 65 percent predicted.

The current appeal stems from a reopened claim submitted by 
the veteran in November 1997.  The Board observes that, 
subsequent to the effective date (October 7, 1996) of the 
presently applicable promulgation of Diagnostic Code 6604, 
the veteran was afforded pertinent pulmonary function testing 
under non-VA auspices on several occasions, the latest being 
apparently in October 1997.  However, none of the non-VA 
pulmonary function evaluations featured testing for Diffusion 
Capacity of the Lung for Carbon Monoxide by the Single Breath 
Method, the latter being implicated under the above-stated 
provisions of Diagnostic Code 6604.  Given such 
consideration, and because the Board is of the opinion that 
updated pulmonary function testing would be helpful in any 
event, the Board is of the view that such testing (in 
conjunction with a formal compensation examination) should be 
accomplished by VA before further related appellate 
consideration ensues.  

In his May 1999 substantive appeal, the veteran argued that 
evaluating his service-connected bilateral lung transplant 
solely on the basis of pulmonary function test results 
ignores other consequences of the surgery, including the need 
for immunosuppressive therapy, frequent medical care and 
frequent absences from work, as well as episodes of 
rejection.  The Board interprets his statements as a claim 
for an increased rating on an extra-schedular basis pursuant 
to 38 C.F.R. § 3.321(b)(1) (1999).  The RO should consider 
the veteran's increased rating claim on this basis.

Further development to facilitate the performance of the 
above is, therefore, specified below.

Accordingly, the case is REMANDED for the following:  

1.  The RO should appropriately contact 
the veteran and request that he provide 
the names, addresses and approximate 
dates of treatment with respect to all 
health care providers, to include all VA 
medical facilities, who have treated him 
for his service-connected history of 
pulmonary fibrosis, status post bilateral 
lung transplant, since November 1996.  
After obtaining any necessary 
authorization, the RO should obtain 
copies of all indicated treatment 
records, which have not previously been 
obtained.

2.  The RO should arrange for the veteran 
to undergo VA examination, by a 
specialist in diseases of the respiratory 
system, if available, to determine the 
current severity of his service-connected 
history of pulmonary fibrosis, status 
post bilateral lung transplant.  The 
performance of comprehensive pulmonary 
function testing is essential.  Any other 
special diagnostic studies deemed 
necessary should be performed, and the 
claims folder must be made available to 
the examiner for review prior to the 
examination.  

3.  The RO should then review the report 
pertaining to the VA examination 
performed in response to the previous 
numerical directive to ascertain whether 
the examination is in compliance with the 
Board's 
examination instructions.  Any necessary 
corrective action should be undertaken.

4.  The RO should consider referral of 
the claim to the Under Secretary for 
Benefits or Director, Compensation and 
Pension Service for consideration of an 
extra-schedular evaluation pursuant to 
38 C.F.R. § 3.321(b)(1) (1999).

5.  Then, after undertaking any 
development deemed necessary in addition 
to that specified above, the RO should 
readjudicate the issue listed on the 
title page, to include consideration of 
an extra-schedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) (1999).

6.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, or if he expresses 
disagreement pertaining to any other 
matter, both he and his representative 
should be provided with an appropriate 
Supplemental Statement of the Case.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

- 5 -


